IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW JONES,                          §
                                        §   No. 410, 2017
       Defendant Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—J.P Court No. 7
                                        §   of the State of Delaware
DOVER POLICE DEPARTMENT,                §   in and for Kent County
                                        §   File No. 1705001842
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: October 12, 2017
                           Decided: December 1, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                 ORDER

      This 1st day of December 2017, upon consideration of the notice to

show cause and the appellant’s response thereto, it appears to the Court that:

      (1)    On October 5, 2017, the Court received appellant Matthew

Jones’ notice of appeal, purporting to appeal from a judgment of guilt entered

by the Justice of the Peace Court on September 6, 2017. The same day, the

Senior Court Clerk issued a notice to Jones directing him to show cause why

his appeal should not be dismissed given the Supreme Court’s lack of

jurisdiction to hear an appeal directly from the Justice of the Peace Court.

      (2)    Jones filed a response to the notice to show cause on October 12,

2017. Although it is not entirely clear, it appears that Dover Police issued a
traffic citation to Jones for failing to stop at a stop sign. Jones asserts that he

was found guilty by the Justice of the Peace Court on September 6, 2017 and

was forced to pay $119.50 before he could leave the court. Jones asserts that

he attempted to appeal to the Court of Common Pleas on September 9, 2017

but that a clerk refused to accept his appeal. Jones contends that he then tried

to file an appeal in the Superior Court on September 22, 2017 and again on

September 25, 2017, but that his appeals have been ignored. Jones contends

that he filed a notice of appeal with this Court in order to avoid being time-

barred.

      (3)    Jones attaches several documents to his response to the notice to

show cause. He contends that his documents show that the Court of Common

Pleas and the Superior Court have refused to accept his appeal. We disagree

with that assertion. At most, Jones’ various attachments show that he drafted

documents purporting to appeal from the Justice of the Peace Court judgment.

There is no documentation substantiating Jones’ claim that his appeals were

refused.

      (4)    Moreover, we note that under 21 Del. C. § 708, a right to appeal

to the Court of Common Pleas from a traffic violation only exists in cases

involving the imposition of a sentence of imprisonment or a fine exceeding




                                       -2-
$100.1 Although Jones attaches a receipt showing that he paid $119.50 to the

Justice of the Peace Court, that receipt is not proof that his fine for running a

stop sign exceeded $100. As this Court has held, the amount of the fine for

determining the minimum jurisdictional amount does not include assessments

and costs that are compensatory in nature.2 Thus, assessments for the Victims’

Compensation Fund and court costs, for example, are excluded from the

calculation when determining whether a fine meets the jurisdictional

threshold. Thus, although we cannot determine it from this record, it seems

likely that Jones failed to meet the jurisdictional threshold to appeal to the

Court of Common Pleas from the Justice of the Peace Court in this case.

       (5)    Even if Jones’ fine met the minimum threshold to appeal to the

Court of Common Pleas, this Court has no jurisdiction to consider his appeal

directly from the Justice of the Peace Court.3 Thus, Jones’ appeal must be

dismissed.

       NOW, THEREFORE, IT IS ORDERED that the appeal is

DISMISSED.

                                            BY THE COURT:

                                            /s/ Karen L. Valihura
                                                   Justice

1
  21 Del. C. § 708(b).
2
  Weaver v. State, 779 A.2d 254, 257 (Del. 2001).
3
  Del. Const. art. IV, § 11(1)(b).


                                          -3-